F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            SEP 7 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    BRUCE M. POLLOCK,

                Plaintiff-Appellant,

    v.                                                   No. 00-1008
                                                     (D.C. No. 97-N-2395)
    VISTA VILLAGE MOBILE HOME                              (D. Colo.)
    PARK, c/o HARVEY J. MILLER,
    INC.,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before BRORBY, PORFILIO,           and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff, appearing pro se , filed suit in federal district court seeking review

of an amended determination of the Colorado Civil Rights Division, resulting

from a complaint plaintiff filed with that agency. The complaint alleged that

defendants denied plaintiff the opportunity to complete a sale of his mobile home

because of the potential purchasers’ national origin, in violation of state law.

Plaintiff also sought monetary damages resulting from the loss of the sale. On the

magistrate judge’s recommendation, the district court dismissed the claim

challenging the agency decision for lack of subject matter jurisdiction. With

regard to the claim for monetary damages, the court determined that plaintiff had

stated a claim under 42 U.S.C. § 3605(a), but it found that the complaint was

deficient as to the legal status and factual connections of the two possible

defendants on that claim. Consequently, the district court allowed plaintiff ten

days to amend his complaint to identify the defendants against whom the claim

was directed and to allege facts providing a basis for liability of those defendants

under § 3605(a). Plaintiff did not amend his complaint, and, as a result, the

district court dismissed the remaining claim.

      On appeal, plaintiff takes issue with defendants’ failure to waive service

under Fed. R. Civ. P. 4(d). Although it is difficult to grasp plaintiff’s argument,

it is clear that he misunderstands the waiver of service rule. Rule 4(d) merely

provides a means by which a defendant can avoid bearing the cost of service of


                                          -2-
the summons. The Rule provides that if a defendant does not waive service after

a plaintiff has so requested in accordance with the Rule, the defendant shall then

be responsible for the costs incurred in effecting service on him, unless the

defendant can show good cause for not complying with the request for waiver of

service. Fed. R. Civ. P. 4(d)(2) & (5).

      In any event, defendants did not challenge the validity of the service of the

complaint. In fact, defendants state that they effectively waived any defect in

service. There is simply no merit to the argument plaintiff presents on appeal.

AFFIRMED.



                                                    Entered for the Court



                                                    Wade Brorby
                                                    Circuit Judge




                                          -3-